Title: Nicolas G. Dufief to Thomas Jefferson, 27 April 1814
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          
            Monsieur, A Philadelphie ce 27 Avril 1814
            J’ai reçu, avec bien de la reconnaissance, la déclaration que vous vous êtes donné la peine de m’envoyer. Elle est amplement Suffisante pour lever tous les doutes qu’on aurait pu avoir au Sujet de l’affaire désagréable que des ennemis m’ont Suscité. Mais comme il pourrait peut-être arriver qu’il me fût utile de produire une pareille pièce en Justice, Je vous prie de m’en envoyer une autre où vous déclariez Simplement le Seul fait que je ne vous ai ni vendu, ni envoyé l’ouvrage intitulé: la création par R. De Bécourt. Je Suis assuré d’avance que vous approuverez mes motifs. J’aimerais mieux perdre ma cause que de la gagner en manquant aux règles de la Bienséance, & en causant le moindre déplaisir aux
				personnes qui comme vous ont des bontés pour moi.
            Je vous  adresse par le courrier de demain le 3ème & dernier volume de Newton
            J’ai l’honneur d’être avec tous les Sentimens qui vous Sont dus
             Votre très-dévoué ServiteurN. G. Dufief
          
          
            P.S connaissant votre extrême obligeance, Il est de mon devoir de vous prémunir contre les pièges que pourrait tendre à votre génêrosité Bécourt de l’Immoralité & de l’ingratitude duquel J’ai été la victime
          
         
          Editors’ Translation
          
            
              Sir,  Philadelphia 27 April 1814
              I have received, with much gratitude, the testimony that you took the trouble of sending me. It is more than enough to remove any doubts one could have had regarding the unpleasant affair that some of my enemies stirred up against me. But as it may prove useful for me to produce such a document in court, I ask you to forward me another copy in which you would simply state the single fact that I have neither sold nor sent you the work entitled: La Création du Monde, by R. de Bécourt. I am certain that you will approve of my motives. I would rather lose my case than win it by failing to observe the proprieties, and by causing the slightest displeasure to people who like
			 you have been kind to me.
              I am sending Newton’s third and final volume to you by tomorrow’s post
              I have the honor to be with all the sentiments which are your due
               Your very devoted servantN. G. Dufief
            
            
              P.S. Knowing your great kindness, it is my duty to warn you about the traps that Bécourt, of whose immorality and ingratitude I have been the victim, might  set to take advantage of your generosity
            
          
         